UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4817
CHRISTOPHER ALLEN BROWN,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-176)

                      Submitted: March 26, 2003

                       Decided: April 24, 2003

 Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Greensboro, North Car-
olina, for Appellant. Anna Mills Wagoner, United States Attorney,
Paul A. Weinman, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BROWN
                              OPINION

PER CURIAM:

   Christopher Allen Brown appeals the district court’s judgment
accepting his guilty plea to a charge of being a felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
(2000). Brown filed a motion to suppress evidence below and
reserved his right to appeal the court’s denial of that motion.

   It is well-established law that before an officer may detain a per-
son, he must have a reasonable suspicion grounded in specific and
articulable facts, that the person has or is about to commit a crime.
See United States v. Sokolow, 490 U.S. 1, 7 ((1989); see also Terry
v. Ohio, 392 U.S. 1, 21 (1963). The facts must be judged against an
objective standard of whether the facts available to the officer at the
moment of the seizure or search would "warrant a man of reasonable
caution in the belief" that the action taken was appropriate. See Soko-
low, 490 U.S. at 7.

   Brown argues that the officer in question had no reasonable suspi-
cion to make the Terry stop that led to the protective pat down, which
yielded the weapon that was the basis of the underlying charge. We
review the ultimate question of reasonable suspicion to make a war-
rantless search or seizure de novo. See Ornelas v. United States, 517
U.S. 690, 699 (1996). For the following reasons, we find that the
Terry stop was proper.

   Although Brown attempts to provide innocent explanations for
each individual event that aroused police suspicion in this case, the
circumstances must be viewed in their totality in determining whether
the requisite reasonable suspicion existed. See United States v. Arvizu,
534 U.S. 266 (2002). We find that the officer did, in fact, have rea-
sonable suspicion to make the Terry stop. The officer observed the
rental car in which Brown was a passenger make elusive movements,
reenter the area it had just left, and noted the driver and passenger
glance at him and then quickly look back at the road as if to avoid
eye contact. He also observed the driver of the car pull into a drive-
way and turn its headlights off while the occupants remained inside
for quite some time. Moreover, all of these actions occurred in a "high
                       UNITED STATES v. BROWN                         3
crime" area late at night. Furthermore, upon approaching the parked
car, the driver immediately exited the vehicle and proceeded to the
darkened rear of the house, ignoring commands to return to the drive-
way. Brown also exited the vehicle, repeatedly fumbling around in his
right pocket, which was obscured from the officer’s view. Thus, we
find that, viewing the totality of the circumstances, the officer had
reasonable suspicion to conduct the Terry stop.

   Brown also argues that reasonable suspicion did not exist to con-
duct a protective pat down for weapons. In order to justify such a pro-
tective pat down, an officer must believe that the individual is
dangerous, and this belief must be based on information sufficient to
cause a reasonably prudent person under the circumstances to believe
that either his safety or that of others is in danger. See United States
v. Baker, 78 F.3d 135, 137 (4th Cir. 1996). We find that the officer’s
belief that Brown was dangerous was justified under the circum-
stances, thereby allowing him to conduct the protective pat down.

   As described above, the officer knew he was dealing with an indi-
vidual who had been in a rental vehicle in a high crime area late at
night that made elusive movements, that contained occupants who
glanced at him and then quickly looked at the road ahead as if to
avoid eye contact, and that sat in a driveway with the headlights off
while the occupants remained inside for quite some time. The officer
further knew that the driver immediately exited the vehicle upon
approach, that the driver ignored repeated commands to return to the
driveway and continued to walk around the darkened rear of the
house, that Brown exited the car and repeatedly fumbled around in his
right pocket even after being told to stop and even after the officer
drew his weapon, and that Brown’s right side was concealed from
view. Finally, Brown did not respond when asked whether he pos-
sessed any weapons.

   Again, although Brown attempts to assert innocent explanations for
each individual action, given the totality of the circumstances, we find
that a reasonable suspicion of dangerousness existed to conduct the
protective pat down. Thus, we conclude that reasonable suspicion
existed for both the Terry stop, as well as the resulting protective pat
down.
4                     UNITED STATES v. BROWN
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED